Case 2:20-cv-08481-JFW-RAO Document 34 Filed 11/17/20 Page 1 of 3 Page ID #:263



   1    MATTHEW D. POWERS (S.B. #212682)
        mpowers@omm.com
   2    O’MELVENY & MYERS LLP
        Two Embarcadero Center
   3    San Francisco, California 94111-3823
        Telephone: (415) 984-8700
   4    Facsimile: (415) 984-8701
   5    APALLA U. CHOPRA (S.B. #163207)
        achopra@omm.com
   6    O’MELVENY & MYERS LLP
        400 South Hope Street
   7    Los Angeles, California 90071-2899
        Telephone: (213) 430-6000
   8    Facsimile: (213) 430-6407
   9    Attorneys for Defendant
        Occidental College
  10
  11
                          UNITED STATES DISTRICT COURT
  12
                         CENTRAL DISTRICT OF CALIFORNIA
  13
  14
       STEVEN J. LINDNER, et al.,                 Case No. 2:20-cv-08481-JFW-
  15                                              RAO
                          Plaintiffs,
  16                                              DEFENDANT OCCIDENTAL
             v.                                   COLLEGE’S NOTICE OF
  17                                              MOTION AND MOTION TO
       OCCIDENTAL COLLEGE,                        DISMISS PLAINTIFFS’
  18                                              FIRST AMENDED
                          Defendant.              COMPLAINT
  19
                                                  Judge: Hon. John F. Walter
  20                                              Courtroom: 7A
  21                                              Hearing Date: December 21, 2020
                                                  Time: 1:30 p.m.
  22
  23
  24
  25
  26
  27
  28
                                                     NOTICE OF MOTION AND MOTION TO
                                                     DISMISS FAC, 2:20-CV-08481-JFW-RAO
Case 2:20-cv-08481-JFW-RAO Document 34 Filed 11/17/20 Page 2 of 3 Page ID #:264



   1   TO ALL PARTIES AND THEIR RESPECTIVE COUNSEL OF RECORD:
   2         PLEASE TAKE NOTICE that on Monday, December 21, 2020, at 1:30 p.m.,
   3   or as soon thereafter as the matter may be heard, in the courtroom of the Honorable
   4   John F. Walter, United States District Court for the Central District of California,
   5   located at 350 West First Street, Courtroom 7A, Los Angeles, California 90012,
   6   defendant Occidental College (“Occidental”), by and through the undersigned
   7   counsel, will and hereby does move this Court for an order dismissing the First
   8   Amended Complaint (“FAC”) filed by Plaintiffs Steven J. Lindner and Chloe A.
   9   Lindner (“Plaintiffs”).
  10         This Motion is made pursuant to Federal Rule of Civil Procedure 12(b)(1)
  11   and (6). Plaintiffs’ claims should be dismissed because California—like nearly
  12   every state—prohibits challenges to the adequacy of a student’s education. Even if
  13   the general prohibition on educational malpractice suits did not bar Plaintiffs’
  14   claims, Plaintiffs’ breach of contract claims nevertheless fails because: (i) Plaintiffs
  15   do not identify the specific contractual “promise” Occidental allegedly breached;
  16   (ii) the 2019 Course Catalog affords Occidental broad discretion to modify the
  17   format of courses without refunding tuition or fees; and (iii) the express grant of
  18   discretion (along with California law) precludes inferring an implied contractual
  19   obligation to provide in-person education no matter the circumstances. Next,
  20   Plaintiff’s unjust enrichment, conversion, and money had and received claims fail
  21   because Plaintiffs seek only damages from a purported breach of contract. And
  22   even if Plaintiffs had plausibly stated breach of contract or tort claims (and he has
  23   not), Plaintiff Steven Lindner’s claims should still be dismissed because he is not an
  24   Occidental student, did not personally enter a contract to receive any education
  25   from Occidental (whether “inadequate” or otherwise) and thus lacks standing to
  26   bring these claims.
  27         This Motion is based on this Notice of Motion and Motion; the attached
  28   Memorandum of Points and Authorities; the concurrently-filed Request for Judicial
                                                             NOTICE OF MOTION AND MOTION TO
                                                  1          DISMISS FAC, 2:20-CV-08481-JFW-RAO
Case 2:20-cv-08481-JFW-RAO Document 34 Filed 11/17/20 Page 3 of 3 Page ID #:265



   1   Notice and the Declaration of Matthew D. Powers, and all exhibits attached thereto;
   2   all matters of which this Court may properly take judicial notice; and such evidence
   3   and argument as may be presented at or before the hearing on this Motion.
   4         This motion is made following the conference of counsel concluded on
   5   November 10, 2020 pursuant to Local Rule 7-3. See Dkt. No. 32.
   6
   7          Dated: November 17, 2020              O’MELVENY & MYERS LLP
                                                    MATTHEW D. POWERS
   8                                                APALLA U. CHOPRA
   9
  10                                                By:    /s/ Matthew D. Powers
  11                                                            Matthew D. Powers
                                                    Attorneys for Defendant
  12                                                Occidental College
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                           NOTICE OF MOTION AND MOTION TO
                                                2          DISMISS FAC, 2:20-CV-08481-JFW-RAO
